Exhibit 10.3

EXELIS INC.

2011 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the [XX] day of [Month, Year],
by and between Exelis Inc. (the “Company”) and [name] (the “Optionee” or
“Executive”), WITNESSETH:

WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan, (the “Plan”)) as an employee, and
in recognition of the Optionee’s valued services, the Company, through the
Compensation and Personnel Committee of its Board of Directors (the
“Committee”), desires to provide an opportunity for the Optionee to acquire or
enlarge stock ownership in the Company, pursuant to the provisions of the Plan.

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

 

1. Grant of Options. In accordance with, and subject to, the terms and
conditions of the Plan and this Agreement, the Company hereby confirms the grant
on [Month, Day, Year], (the “Grant Date”) to the Optionee of the option to
purchase from the Company all or any part of an aggregate of #,### Shares (the
“Option”), at the purchase price of $[XX.XX] per Share (the “Option Price” or
“Exercise Price”). The Option shall be a Nonqualified Stock Option.

 

2. Terms and Conditions. It is understood and agreed that the Option is subject
to the following terms and conditions:

 

  (a) Expiration Date. The Option shall expire on [Month, Day, Year], or, if the
Optionee’s employment terminates before that date, on the date specified in
subsection (f) below.

 

  (b) Exercise of Option. The Option may not be exercised until it has become
vested.

 

  (c) Vesting. Subject to subsections 2(a) and 2(f), the Option shall vest in
three installments as follows:

 

  (i) 1/3 of the Option shall vest on [Month, Day, Year],

 

  (ii) 1/3 of the Option shall vest on [Month, Day, Year], and

 

  (iii) 1/3 of the Option shall vest on [Month, Day, Year],

Subject to subsections 2(a) and 2(f), to the extent not earlier vested pursuant
to paragraphs (i), (ii), and (iii) of this subsection (c), the Option shall vest
in full upon an Acceleration Event (as defined in the Plan).



--------------------------------------------------------------------------------

  (d) Payment of Exercise Price. Permissible methods for payment of the Exercise
Price upon exercise of the Option are described in Section 6.6 of the Plan, or,
if the Plan is amended, successor provisions. In addition to the methods of
exercise permitted by Section 6.6 of the Plan, the Optionee may exercise all or
part of the Option by way of (i) broker-assisted cashless exercise in a manner
consistent with the Federal Reserve Board’s Regulation T, unless the Committee
determines that such exercise method is prohibited by law, or
(ii) net-settlement, whereby the Optionee directs the Company to withhold Shares
that otherwise would be issued upon exercise of the Option having an aggregate
Fair Market Value on the date of the exercise equal to the Exercise Price, or
the portion thereof being exercised by way of net-settlement (rounding up to the
nearest whole Share).

 

  (e) Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require the Optionee to remit to the Company, all applicable
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to the exercise of the Option. The
Optionee may elect to satisfy the withholding requirement, in whole or in part,
by having the Company withhold Shares that otherwise would be issued upon
exercise of the Option, with the number of Shares withheld having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction (rounding up to the nearest
whole Share). Any such election shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

  (f) Effect of Termination of Employment.

If the Optionee’s employment terminates before [Month, Day, Year], the Option
shall expire on the date set forth below, as applicable:

 

  (i) Termination due to Death. If the Optionee’s employment is terminated as a
result of the Optionee’s death, the Option shall expire on the earlier of
[Month, Day, Year], or the date three years after the termination of the
Optionee’s employment due to death. If all or any portion of the Option is not
vested at the time of the Optionee’s termination of employment due to death, the
Option shall immediately become 100% vested.

 

  (ii) Termination due to Disability. If the Optionee’s employment is terminated
as a result of the Optionee’s Disability (as defined below), the Option shall
expire on the earlier of [Month, Day, Year], or the date five years after the
termination of the Optionee’s employment due to Disability. If all or any
portion of the Option is not vested at the time of the termination of the
Optionee’s employment due to Disability, the Option shall immediately become
100% vested.

 

  (iii) Termination due to Retirement. If the Optionee’s employment is
terminated as a result of the Optionee’s Retirement (as defined below), the
Option shall expire on the earlier of [Month, Day, Year], or the date five years
after the termination of the Optionee’s employment due to Retirement. If all or
any portion of the Option is not vested at the time of the Optionee’s
termination of employment due to Retirement, a prorated portion of the unvested
portion of the Option shall immediately vest as of the date of the termination
of employment (see “Prorated or Other Vesting Upon Retirement” below). Any
remaining unvested portion of the Option shall expire as of the date of the
termination of the Optionee’s employment, unless the Optionee agrees to, and
complies with, the conditions for continued vesting after Retirement (set forth
in the second paragraph of the section entitled “Prorated or Other Vesting Upon
Retirement”). For purposes of this subsection 2(f)(iii), the Optionee shall be
considered employed during any period in which the Optionee is receiving
severance payments (disregarding any delays required to comply with tax or other
requirements), and the date of the termination of the Optionee’s employment
shall be the last day of any such severance period.



--------------------------------------------------------------------------------

  (iv) Cause. If the Optionee’s employment is terminated by the Company (or an
Affiliate, as the case may be) for cause (as determined by the Committee), the
vested and unvested portions of the Option shall expire on the date of the
termination of the Optionee’s employment.

 

  (v) Voluntary Termination or Other Termination by the Company. If the
Optionee’s employment is terminated by the Optionee or terminated by the Company
(or an Affiliate, as the case may be) for other than cause (as determined by the
Committee), and not because of the Optionee’s Retirement, Disability or death,
the vested portion of the Option shall expire on the earlier of [Month, Day,
Year], or the date three months after the termination of the Optionee’s
employment. Any portion of the Option that is not vested (or the entire Option,
if no part was vested) as of the date the Optionee’s employment terminates shall
expire immediately on the date of termination of employment, and such unvested
portion of the Option (the entire Option, if no portion was vested on the date
of termination) shall not thereafter be exercisable. For purposes of this
subsection 2(f)(v), the Optionee shall be considered employed during any period
in which the Optionee is receiving severance payments, and the date of the
termination of the Optionee’s employment shall be the last day of any such
severance period.

Notwithstanding the foregoing, if an Optionee’s employment is terminated on or
after an Acceleration Event (A) by the Company (or an Affiliate, as the case may
be) for other than cause (as determined by the Committee), and not because of
the Optionee’s Retirement, Disability, or death, or (B) by the Optionee because
the Optionee in good faith believed that as a result of such Acceleration Event
he or she was unable effectively to discharge his or her present duties or the
duties of the position the Optionee occupied just prior to the occurrence of
such Acceleration Event, the Option shall in no event expire before the earlier
of the date that is 7 months after the Acceleration Event or [Month, Day, Year].

Retirement. For purposes of this Agreement, the term “Retirement” shall mean the
termination of the Optionee’s employment if, at the time of such termination,
the Optionee is eligible to commence receipt of retirement benefits under a
traditional formula defined benefit pension plan maintained by the Company or an
Affiliate (or would be eligible to receive such benefits if he or she were a
participant in such a traditional formula defined benefit pension plan) or if no
such plan is maintained, the first day of the month which coincides with or
follows (x) the Optionee’s 60th birthday and (y) the Optionee’s completion of 5
years of service as an Employee of the Company or of the Predecessor
Corporation.



--------------------------------------------------------------------------------

Disability. For purposes of this Agreement, the term “Disability” shall mean the
complete and permanent inability of the Optionee to perform all of his or her
duties under the terms of his or her employment, as determined by the Committee
upon the basis of such evidence, including independent medical reports and data,
as the Committee deems appropriate or necessary.

Prorated or Other Vesting Upon Retirement. Unless the Optionee agrees to, and
complies with, the conditions for continued vesting after Retirement (set forth
in the second paragraph of the section entitled “Prorated or Other Vesting Upon
Retirement”), the prorated portion of an Option that vests upon termination of
the Optionee’s employment due to the Optionee’s Retirement shall be determined
by multiplying the total number of unvested Shares subject to the Option at the
time of the termination of the Optionee’s employment by a fraction, the
numerator of which is the number of full months the Optionee has been
continually employed since the Grant Date and the denominator of which is 36.
For this purpose, full months of employment shall be based on monthly
anniversaries of the Grant Date, not calendar months. For the avoidance of
doubt, continuous employment of an Optionee by the Company or an Affiliate for
purposes of vesting in the Option granted hereunder shall include continuous
employment with the Company for so long as the Optionee continues working at
such entity.

Alternatively, and as additional consideration for the covenant set forth on
Appendix B, in the event that an Optionee terminates employment because of the
Optionee’s Retirement, (i) after reaching age 60 or older, and having completed
at least 5 years of service as an Employee of the Company or of the Predecessor
Corporation, and (ii) executes an agreement reasonably acceptable to the Company
which agreement binds the Optionee to a restrictive covenant in the form set
forth in Appendix B, then on each date that the Option would otherwise have
become vested under the original grant of the Option, that portion of the Option
will be deemed to be vested; provided that the Optionee has not at any time
since the date of Optionee’s Retirement violated the terms of any restrictive
covenant set forth in Appendix A or B (regardless of any Restricted Period set
forth therein). If the Optionee does violate such restrictive covenant at any
time prior to the date that the Option would otherwise have vested under its
original grant terms, such Option will terminate and expire in all respects,
without further action by the Company and the Optionee hereby agrees that the
Company shall have all of the remedies and rights set forth in Section 2(i)
below.

 

  (g) Compliance with Laws and Regulations. The Option shall not be exercised at
any time when its exercise or the delivery of Shares hereunder would be in
violation of any law, rule, or regulation that the Company may find to be valid
and applicable.

 

  (h) Optionee Bound by Plan and Rules. The Optionee hereby acknowledges receipt
of a copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof as amended from time to time. The Optionee agrees to be bound
by any rules and regulations for administering the Plan as may be adopted by the
Committee during the life of the Option. Terms used herein and not otherwise
defined shall be as defined in the Plan.



--------------------------------------------------------------------------------

  (i) Restrictive Covenant Violation. Optionee acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its Affiliates
and accordingly agrees to the provisions of Appendix A and, if applicable,
Appendix B to this Agreement. If the Optionee breaches such restrictions in
Appendix A or Appendix B to this Agreement, the Optionee hereby agrees that, in
addition to any other remedy available to the Company in respect of such
activity or breach, the Optionee’s Option will be forfeited or, if the Optionee
has disposed of all or any portion of such Option prior to the date of such
forfeiture, then, in respect of all or any portion of such Option, an amount
equal to the aggregate after-tax proceeds (taking into account all amounts of
tax that would be recoverable upon a claim of loss for payment of such proceeds
in the year of repayment) the Optionee received upon the sale or other
disposition of, or distributions in respect of, the Optionee’s Option.

 

  (j) Governing Law. This Agreement is issued, and the Option evidenced hereby
is granted, in McLean, Virginia, and shall be governed and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan, and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Option awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee’s
responsibility to exercise the Option within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Option.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Vice President, as of the XX day of
[Month, Year].

 

Agreed to:     EXELIS INC.

 

    Optionee     (Online acceptance constitutes agreement)     Dated:
                         Dated: [Month, Day, Year] Enclosures    



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

 

  1. Non-Solicit.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) Executive will not, within twelve months following the termination of his or
her employment with the Company for any reason (the “Post-Termination Period”)
or during Executive’s employment (collectively with the Post-Termination Period,
the “Restricted Period”), influence or attempt to influence customers of the
Company or its subsidiaries or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity then in competition
with the business of the Company or any subsidiary or affiliate of the Company.

(ii) During the Restricted Period, Executive will not, and will not directly or
indirectly, cause any other person to, initiate or respond to communications
with or from, any employee of the Company or its subsidiaries during the
twelve-month period prior to the termination of such employee’s employment with
the Company, for the purpose of soliciting such employee, or facilitating the
hiring of any such employee, to work for any other business, individual,
partnership, firm, corporation, or other entity; and

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Appendix A to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction,
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(c) The period of time during which the provisions of this Appendix A shall be
in effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

 

  2. Survival.

(a) The provisions of this Appendix A shall survive the termination of
Executive’s employment for any reason.



--------------------------------------------------------------------------------

Appendix B

Additional Restrictive Covenant Upon Retirement

 

  3. Non-Competition.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) Executive will not, within the period during which the Award remains
unvested following the termination of his employment with the Company for any
reason (the “Post-Termination Period”) or during Executive’s employment
(collectively with the Post-Termination Period, the “Restricted Period”), accept
an employment or consulting relationship (or own or have any financial interest
in), directly or indirectly, with any entity engaged in the business of
providing [Command, Control, Communications, Computers, Intelligence,
Surveillance and Reconnaissance (C4ISR) related products and systems and
information and technical services to military, government and commercial
customers within the United States].

Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Appendix B to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction,
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(c) The period of time during which the provisions of this Appendix B shall be
in effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

 

  4. Survival.

(a) The provisions of this Appendix B shall survive the termination of
Executive’s employment for any reason.